DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Kim et al. US 2010/0254893 teaches a hydrogen generator system using steam reforming (Abstract).  The reference shows a reformer 2 that has a heat exchange unit 20 to heat the feed coming into the reformer.  The reference also shows that the reformed gas is processed in a shift unit 3 and sent to PSA unit 4 for hydrogen separation and off-gas generation (See Fig. 1 and Para [0024]).  The off-gas is sent to a burner for use as fuel for the burner (Para [0025]). 
However, there is no teaching or suggestion for sending the PSA off gas to a cooling side of the heat exchanger to cool the feed gas entering the reformer, nor would it have been obvious to do so.  The heat exchanger upstream of the reformer heats the feed coming into the reformer so the feed would be on a cold side of the heat exchanger that gets heated and a heating medium would heat the feed coming into the reformer. This is different from the claims which require the feed to be cooled. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The Drawings filed 06/17/2020 have been accepted. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED TAHA IQBAL whose telephone number is (571)270-5857. The examiner can normally be reached M-F; 7-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED T IQBAL/Examiner, Art Unit 1736            


/STEVEN J BOS/Primary Examiner, Art Unit 1736